


Exhibit 10.94


THE METLIFE, INC. DIRECTOR INDEMNITY PLAN


1.
Purpose of Plan

MetLife, Inc. (the “Company”) has established this Director Indemnity Plan (the
“Plan”), effective July 22, 2008. The purpose of this Plan is to affirm the
contractual rights to indemnification and expense advancement provided to the
Company’s directors in Sections 6.01 through 6.05 of the Company’s Amended and
Restated By-Laws in effect as of the date hereof (the “Indemnity By-Laws”) and
to provide for expense reimbursement for former directors.


2.
Covered Persons

Each director of the Company serving in such capacity on July 22, 2008 or who
subsequently becomes a director of the Company prior to any amendment of the
Indemnity By-Laws (each, a “Covered Person”) shall be covered by the Plan.


3.
Indemnification and Expense Advancement

a.
The Indemnity By-Laws are incorporated into this Plan in their entirety. Each
Covered Person’s right to indemnification and advancement under the Indemnity
By-Laws shall be deemed a contract right upon commencement of the Covered
Person’s service as a director.

b.
Notwithstanding anything to the contrary in Section 6.03 of the Indemnity
By-Laws, advancement of expenses (including attorneys’ fees) incurred by a
Covered Person after his or her service to the Company has ceased shall be paid
under Section 6.03 on the same basis as would have been paid to such Covered
Person had his or her service as a director of the Company continued. Each
Covered Person’s right to such advancement of expenses shall be deemed a
contract right upon commencement of the Covered Person’s service as a director.

c.
Any actual or purported amendment, modification or repeal of the rights to
indemnification and advancement set forth in this Section 3 shall be prospective
only and shall not in any way limit, restrict, eliminate or otherwise adversely
affect any such rights with respect to any actual or alleged state of facts,
occurrence, action or omission existing at or prior to such amendment,
modification, or repeal of such rights, or any action, suit or proceeding,
whether previously or thereafter brought or threatened, based in whole or in
part upon any such actual or alleged state of facts, occurrence, action or
omission.



4.
Amendment

This Plan may be amended or terminated by an officer of the Company authorized
by the Company’s Board of Directors, provided that no amendment or termination
shall affect any rights provided to a Covered Person under Section 3 of this
Plan.



1

--------------------------------------------------------------------------------




5.
Miscellaneous

a.
This Plan is intended to confer on Covered Persons indemnification and
advancement rights as described herein to the full extent permitted by
applicable laws. In the event any provision herein conflicts with any applicable
law, such provision shall be deemed modified only to the extent necessary to
resolve the conflict.

b.
This Plan will be binding on the Company and its successors. A Covered Person
may not assign any rights under the Plan, other than by will or the laws of
descent and distribution. A Covered Person’s rights shall inure to the benefit
of and be enforceable by and for the benefit of such Person’s heirs, executors
and administrators.

c.
This Plan shall be governed by the laws of the State of Delaware, without
reference to principles of conflict of laws.

d.
This document, including any documents incorporated by reference, constitutes
the entire Plan. In the event that one or more of the provisions of this Plan
shall become unenforceable, the enforceability of the remaining provisions of
this Plan shall not be affected.



IN WITNESS WHEREOF, pursuant to the approval of its Board of Directors, the
Company has caused the Plan to be executed by an authorized officer in its name
on its behalf.
METLIFE, INC.
By:  
/s/ C. Robert Henrikson
 
C. Robert Henrikson 
 
Chairman, President and Chief Executive Officer 

Date: July 22, 2008
WITNESSED:
/s/ Gwenn L. Carr
Gwenn L. Carr
Senior Vice President and Secretary




2